KNOW ALL MEN BY THESE PRESENTS THAT, NORTHEAST NOMINEE TRUSTof Springfield, Hampden County, Massachusetts for consideration paid, grants to JAMES L. DOMINGOS and ANN T. DOMINGOS of Chicopee, Massachusetts with MORTGAGECOVENANTS to secure the payment of FORTY THOUSAND AND NO/ 100 ($40,000.00) Dollars as provided in a note of even date. EXHIBIT “A” The Mortgagee agrees to subordinate this mortgage to any new subsequent mortgage that the mortgager may refinance with, provided the principal amount of the new mortgage does not exceed eighty percent (80%) of the appraised value of the premises. Subject to rights, conditions and provisions of record. Being the same premises as conveyed to the grantor herein. This mortgage may not be assumed. This Mortgage is upon the statutory condition, for any breach of which the mortgagee shall have the statutory power of sale. EXECUTED AS A SEALED INSTRUMENT THIS 15TH day of February, 2005 NORTHEAST NOMINEE TRUST BY DUANE C. BENNETT, Trustee THE COMMONWEALTH OF MASSACHUSETTS HAMPDEN, ss.
